Case 1:18-cv-00433-EJL-CWD Document 1-3 Filed 10/09/18 Electronically
                                                        Page 112:07
                                                       3/15/2018
                                                                      Filed
                                                                     of  9PM
                                                              Fifth Judicial District, Blaine County
                                                              Jolynn Drage, Clerk of the Court
                                                              By: April Pina, Deputy Clerk




                                               CV07-18-00133




                                      Williamson, Ned C
Case 1:18-cv-00433-EJL-CWD Document 1-3 Filed 10/09/18 Page 2 of 9
Case 1:18-cv-00433-EJL-CWD Document 1-3 Filed 10/09/18 Page 3 of 9
Case 1:18-cv-00433-EJL-CWD Document 1-3 Filed 10/09/18 Page 4 of 9
Case 1:18-cv-00433-EJL-CWD Document 1-3 Filed 10/09/18 Page 5 of 9
Case 1:18-cv-00433-EJL-CWD Document 1-3 Filed 10/09/18 Page 6 of 9
Case 1:18-cv-00433-EJL-CWD Document 1-3 Filed 10/09/18 Page 7 of 9
Case 1:18-cv-00433-EJL-CWD Document 1-3 Filed 10/09/18 Page 8 of 9
Case 1:18-cv-00433-EJL-CWD Document 1-3 Filed 10/09/18 Page 9 of 9
